Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections, due to the amendments to claims 13-16, Applicant’s arguments, see Applicant’s remarks, filed 3/3/2022, with respect to objections have been fully considered and are persuasive.  The objections of claims 13-16 has been withdrawn. 
Regarding 35 USC 101, Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
The applicant contends
Examiner has rejected claims 1-20 under 35 U.S.C. § 101 as directed to an abstract idea in the form of mental process as well as mathematical computation without significantly more. This rejection is respectfully traversed. 
Applicant respectfully disagrees with Examiner's characterization of the claims. In 
particular, in determining patent eligibility, Prong One of Step 2A directs examiners to "evaluate 
whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim." MPEP 2106.04 II A 1. If the claim does not recite a judicial exception . . . then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis." Id. The enumerated groupings of abstract ideas are defined as: (1) mathematical concepts; (2) certain methods of organizing human activity; and (3) mental processes. MPEP 2106.04(a). If the identified limitation(s) do not fall within any of the groupings of abstract ideas, it is reasonable to find that the claim does not recite an abstract idea. Id. 
Applicant submits that claim 1 does not fall within any of these three groupings of subject matter. The mathematical concepts grouping includes mathematical relationships, mathematical formulas or equations, mathematical calculations. Id. Claim 1 does not claim a mathematical relationship, express a mathematical formula or equation, or recite a specific mathematical calculation to be performed. Claim 1 does recite evaluating a plurality of conditional probabilities, but does not claim a method of evaluating a plurality of conditional probabilities - instead using the evaluated conditional probabilities, within a model, to forecast an interaction outcome and determine a set of next message classes and a set of predicted interaction outcomes. Therefore, claim 1 cannot properly be considered as falling under the mathematical concepts grouping. Nor does claim 1 fall into the grouping related to methods of organizing human activity. 

The grounds for the rejection as indicated below is ineligibility due to mental process as opposed to mathematical relationship or concept or mathematical formulas 
The grouping related to mental processes includes concepts performed in the human 
mind, including an observation, evaluation, judgment, opinion. Id. Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. MPEP 2106.04(a)(2) III A. The MPEP gives examples of claims that do not recite mental processes because they cannot be practically performed in the human mind, including estimating the distance from a GPS receiver to a satellite, detecting suspicious activity by analyzing network packets, a several-step data manipulation method for data encryption, and a method for rendering a halftone image of a digital image requiring manipulation and modification of computer data structures. Id. Claim 1 falls short here as well. In particular, evaluating a plurality of conditional probabilities corresponding to links connecting nodes in a plurality of paths through the Markov inference model, as recited in claim 1, are not limitations the human mind is equipped to perform. Instead, these limitations, consistent with the examples, require specific manipulations of data structures and create infrastructure and services realizing the selected end-to-end solution. Therefore, claim 1 cannot properly be considered as falling under the mental processes grouping either. 

	The examiner disagrees. The claimed language does not recited language indicate the number of nodes such as message classes, probabilities, set of prediction interactions outcomes, links connecting nodes, etc. are such that magnitude of the recited limitations is beyond a mental process. For example, the recited limitations are not directed to computation that is so complex in which the computation is beyond a mental process such as estimating the distance from a GPS receiver to a satellite (mentioned in the applicant’s remarks above). Furthermore, a Markov inference model is merely a well-known, conventional, and routine probabilistic model for randomly changing systems. Such model can be performed by mentally by a human being using pen and paper. As a result, the recited limitations are merely directed towards a mental process performed using pen and paper using a well-known, conventional and routine probabilistic model such as Markov inference model to determine the change in an interaction such as a conversation. Such recited limitations are merely directed towards 
Even if, arguendo, claim 1 is directed to an abstract idea, Step 2A Prong Two directs examiners to evaluate whether the claim as a whole integrates the judicial exception into a practical application, in which case the claim is not directed to a judicial exception and is eligible. MPEP 2106.04(d). In performing this evaluation, several considerations are indicative that an additional element has integrated the exception into a practical application. Id. One of these considerations is an improvement in the functioning of a computer, or an improvement to other technology or technical field. MPEP 2106.04(d) I. Applicant submits that claim 1 meets this consideration. 
In particular, a recognized existing technological field of endeavor - natural language analysis - has suffered from undesirable shortcomings. Application at paras. 0022, 0039. In particular, there is an unmet need to automatically identify messages that are part of a workflow pattern, predict an outcome of the pattern, and assist users in improving the outcome. Id. at para. 0021. The shortcoming of the technological field is overcome by the claimed invention by classifying, using a natural language analysis, a current message into a current message class, the current message being a portion of an interaction in narrative text form; forecasting, for the interaction using a state prediction model, an interaction outcome corresponding to the current message class, the forecasting comprising computing a probability that the current message class will result in a successful message class, wherein the state prediction model is implemented using a Markov inference model, a message class is represented by a node in the Markov inference model, a conditional probability of a second message class following a first message class is represented by a numerical value assigned to a link between corresponding nodes in the Markov inference model, and the probability that the current message class will result in a successful message class is computed by evaluating a plurality of conditional probabilities corresponding to links connecting nodes in a plurality of paths through the Markov inference model; determining, using the state prediction model, a set of next message classes and a set of predicted interaction outcomes, each message in the set of next message classes corresponding to the current message class, each predicted interaction outcome in the set of predicted interaction outcomes corresponding to a next message class in the set of next message classes, wherein the set of next message classes and the set of predicted interaction outcomes are determined by evaluating the plurality of conditional probabilities in the plurality of paths through the Markov inference model, wherein a predicted interaction outcome in the set of predicted interaction outcomes is determined responsive to a conditional probability of a next message class in the set of next message classes being above a threshold value; and ranking, according to the corresponding predicted interaction outcome, the set of next message classes. 
Therefore, as discussed, claim 1 is not directed to an abstract idea - and even if Examiner finds otherwise, under Prong Two the claim as a whole integrates the abstract idea into a practical application of the exception. Therefore, considered as a whole, claim 1 is directed to statutory subject-matter under 35 U.S.C. § 101. Independent claims 8 and 17 are also directed to statutory subject-matter by similar reasoning. The dependent claims are patentable under 35 U.S.C. § 101 at least by virtue of their dependence from their respective independent claims. 
In view of the foregoing arguments and the previously presented arguments, the rejection of claims 1-20 under 35 U.S.C. § 101 has been overcome. 

The examiner disagrees. Prong 2A requires the examiner to performing the following: Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? Such prongs require the examiner to 
Note: Fig. 7, label 714 shows a response as a result of the ranking recited in the claims. Fig. 8, label 810 shows training of the model to update the probability of the current message class having a parent in the parent message class. Is there a specific manner in which training is performed, wherein such training results in producing an outcome that results in the response generated at label 714 of Fig. 7? What is specifically performed in order to train the model, which affects the outcome of label 714? Such portions of the applicant’s specification should be considered when reviewing integrating the abstract idea into practical application. Note: Any amendments to the claims must be further searched and considered.
Regarding the 35 USC 102 rejection, Applicant’s arguments, see Applicant’s remarks and amendments to claims, filed 3/3/2022, with respect to 35 USC 102 have 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) an algorithm that can be performed by a human to assess a conversation or text interactions based on past interactions or text messages and recommend a response to improve the quality or change the direction of the conversation or text interactions. The claimed language recites limitation such as “a state prediction model is implemented using a Markov interference model”, which can be written on paper and have probabilities written as a data table or calculated in a simple manner, wherein a Markov interference model is merely a well-known, conventional and routine probabilistic model. The claimed language pertaining to such limitation is not so complex that precludes practical performance as a mental process. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the abstract idea in the form of a mental process using well known, conventional and routine model without reciting language integrating the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language is merely directed towards the abstract idea in 
Claims 2-4,7 recites language further limiting the abstract idea, but fails to recite language amounting to significantly more than the judicial exception nor language integrating the abstract idea into practical application.
Claim 5 recites language that further limits the abstract idea, but such language can be performed by a human, such as a manager recommending a response to an agent based upon a chart of the customer and agent interaction so to improve the quality of the customer service. Such language merely adds to the abstract idea without including additional language amounting to significantly more nor language integrating the abstract idea into practical application.
Claim 6 recites language similar to claim 5, but such language can be performed by a human as indicated above for claim 5. Claim 6 further recites “a natural language message construction model”. The specification does not describe what is meant by or define such language. As a result, such model can be done with paper and pen, hence the claimed language merely adds to the abstract idea without including additional language amounting to significantly more nor language integrating the abstract idea into practical application.
Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an apparatus in the form of an abstract idea in the form of mental process without significantly more. The claim(s) recite(s) an apparatus or generic computer performing an algorithm that can be performed by a human to assess a conversation or text interactions based on past interactions or text messages and recommend a response to improve the quality or change the direction of the conversation or text interactions. 
Claims 9-11,14 recites language further limiting the abstract idea, but fails to recite language amounting to significantly more than the judicial exception nor language integrating the abstract idea into practical application.
Claim 12 recites language that further limits the abstract idea, but such language can be performed by a human, such as a manager recommending a response to an agent based upon a chart of the customer and agent interaction so to improve the quality of 
Claim 13 recites language similar to claim 5, but such language can be performed by a human as indicated above for claim 5. Claim 6 further recites “a natural language message construction model”. The specification does not describe what is meant by or define such language. As a result, such model can be done with paper and pen, hence the claimed language merely adds to the abstract idea without including additional language amounting to significantly more nor language integrating the abstract idea into practical application.
Claims 15,16 recites language directed towards the generic computer such as “stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system…” and “the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system ….” Such language merely indicates a generic computer or system performing the abstract idea, but fails to recite language indicating significantly more than the judicial exception nor language integrating the judicial exception into practical application.
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an apparatus in the form of an abstract idea in the form of mental process as well as mathematical computation without significantly more. The claim(s) recite(s) an apparatus or generic computer performing an algorithm that can be performed by a human to assess a conversation or text interactions based on past interactions or text messages and recommend a response to improve the quality or change the direction of 
Claims 18-19 recites language further limiting the abstract idea, but fails to recite language amounting to significantly more than the judicial exception nor language integrating the abstract idea into practical application.

Allowable Subject Matter
Claims 1-2,4-9,11-18,20 are allowed over prior art. Note: All rejections and/or objections must be overcome prior to placing the case in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655